MERRITT, Circuit Judge,
concurring.
I concur in Sections I and II of the Court’s opinion but I find Section III unnecessary and, therefore, do not concur in that section. I do not think we should decide the amendment issue when we have just decided in this case that the plaintiff has stated a claim of individual capacity. It is not only unnecessary to go further, but it may be harmful to do so because the opinion will be read as applying to state officials for whom a clear statement of capacity is jurisdictional and probably should not relate back. I do think, however, that we should follow the majority of Circuits on the major- question of the meaning of our opinion in Wells v. Brown, 891 F.2d 591 (6th Cir.1989).